Appellant, in his motion for rehearing, seriously contends that we erred in our original disposition of this case in declining to sustain his contention that the trial court committed *Page 53 
an error in failing to submit to the jury an affirmative instruction on his defensive issue of insanity known as "delirium tremens" produced by the long continued use of ardent spirits. We have again reviewed the court's charge on the subject, which is copied in the original opinion, and remain of the opinion that it presents the law in an affirmative manner relative to the issue. The failure on the part of the trial court to use the words "delirium tremens" particularizing the type of insanity does not make it any less an affirmative instruction on that issue. The jury who heard the evidence pertinent to the issue of that type of insanity produced by the long continued use of ardent spirits could not have been misled by the court's instruction as to the type of insanity which the court had reference to in his charge.
Believing that the case was properly disposed of the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.